Citation Nr: 0826820	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-39 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for irritable bowel 
syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The veteran had active military service from May 2000 to 
April 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  

The issue of service connection for irritable bowel syndrome, 
also claimed as rare diverticula, is addressed in the Remand 
portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

A hemorrhoid disorder was not shown during active service and 
has not been causally related to such active service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Hemorrhoids 

The veteran contends that although he was not diagnosed with, 
nor treated for, hemorrhoids in-service, the condition 
manifested while on active duty.  He further asserts that he 
was symptomatic of hemorrhoids while in-service, but that the 
appropriate tests were not performed and his condition 
subsequently worsened.   

It should be noted at the outset that service connection may 
be granted on a presumptive basis for chronic disease 
pursuant to 38 C.F.R. § 3.309(a) if the disease is manifested 
to a compensable degree within a certain period after 
discharge.  This code section is not for application here as 
internal/external hemorrhoids is not one of the diseases 
cited in 38 C.F.R. § 3.309(a).  

The service medical records associated with his active duty 
from May 2000 until April 2003 have been reviewed.  These 
records do not reveal any complaints, findings, treatments, 
or diagnosis referable to hemorrhoids.  Post-service VA 
treatment records from August 2003 to May 2004 are also 
silent with respect hemorrhoids.  In fact, the only 
documented post-service evidence reflecting treatment for 
hemorrhoids occurred in May 2004.  At that time, the veteran 
had a colonoscopy performed to rule out possible colon polyps 
or tumors.  The findings revealed a diagnosis of "rare 
diverticula of the sigmoid colon with mixed internal and 
external hemorrhoids."  This endoscopy report remains the 
only evidence of record concerning the veteran's hemorrhoids.  
Notably, continued treatment to the present time has not been 
established; even though the veteran has been afforded ample 
opportunity to provide additional information to substantiate 
this claim. 

It should also be noted that the veteran's diagnosis of 
hemorrhoids was found incident to his colonoscopy, which was 
performed because of a change in the veteran's bowel habits.  
There is nothing of record to indicate that the veteran was 
experiencing symptoms consistent with a hemorrhoid disorder 
prior to the colonoscopy.  As previously noted, there were no 
complaints of hemorrhoids while in service, and the record 
was silent as to symptoms or diagnosis of hemorrhoids for 
more than a year after the veteran's separation from service.  
This is in spite of the veteran's contentions that he was 
greatly symptomatic while in service, but was not able to 
receive appropriate treatment.  Taking his contentions as 
true, it would logically follow for the veteran to seek 
medical treatment for hemorrhoids upon leaving service, or 
soon thereafter.  This did not occur, however.  The absence 
of documented complaints or treatment following military 
discharge is found to be more probative than any current 
recollection as to symptoms experienced in the past.  
Continuity has not here been established, either through the 
competent evidence or through his statements.  

Nevertheless, the veteran has maintained that his disorders 
are related to active duty service.  He is competent to 
report a history of hemorrhoids.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, as previously noted, 
the post-service records show no complaints or treatment 
following service discharge for more than a year.  While he 
believes that his current disorder is related to service, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, there is no in-service treatment or diagnosis for 
hemorrhoids.  The service medical records are entirely silent 
as to complaints or treatment for hemorrhoids.  VA medical 
treatment records are similarly lacking in relevant 
complaints.  Following discharge from service, there is only 
one isolated reference to hemorrhoids.  For these reasons, 
there is no support for a grant of service connection for the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).





Duty to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Thus, the Board finds that the notification requirements of 
the VCAA have been satisfied as to both timing and content.  
Additionally, in April 2006, the veteran submitted a notice 
response stating that he had no further information to give 
to VA to substantiate his claim.  

With respect to the Dingess requirements, in June 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not afforded a VA examination 
with respect to his hemorrhoid claim.  However, the service 
medical records were silent as to symptoms, treatment, or 
diagnosis of hemorrhoids, and there is no further evidence of 
record to indicate that the veteran's current diagnosis of 
hemorrhoids is associated with service.  Furthermore, 
diagnosis and treatment for this condition was not sought 
until the veteran had been separated from service for more 
than a year.  For these reasons, there is no need for a 
medical examination. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records associated with his active duty 
period.  VA medical treatment records and private medical 
records as identified by the veteran have also been obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hemorrhoids is denied.  


REMAND

The veteran is seeking service connection for irritable bowel 
syndrome and/or rare diverticula.  He contends that the 
symptoms of his colon and/or bowel condition originated in 
service.  The record reflects a May 2004 diagnosis of rare 
diverticula disease and a history of acute diarrhea (see El 
Paso VA Treatment Records, August 2003 and February 2004; 
Service Medical Record, March 2002).  There is also some 
evidence of relevant in-service complaints and treatment.  
However, the veteran was not afforded a VA examination for 
this claim, and therefore, no nexus opinion was provided 
regarding irritable bowel syndrome, or diverticula.  In 
addition, there is no diagnosis of irritable bowel syndrome 
or colitis.  Therefore, in order to reconcile the medical 
evidence of record, and clarify the exact nature of the 
veteran's colon and/or bowel conditions, to include rare 
diverticula and irritable bowel syndrome, and whether such 
disabilities were incurred in, or aggravated by service, the 
case must be remanded.  38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159(c)(4).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed 
conditions since his separation from 
service, and secure all available 
relevant reports not  already of record 
from those sources.  To the extent 
there is an attempt to obtain any of 
these records that is unsuccessful, the 
claims file should contain 
documentation of the attempts made.  
The veteran and his representative 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

2.  All pertinent VA medical treatment 
records for the appellant not already 
of record should be identified and 
obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation 
used in making that determination 
should be included in the claims file.

3.  Schedule the veteran for an 
appropriate VA examination in order to 
determine the nature of any current 
colon/bowel disorder, including whether 
he has diverticulitis, and/or irritable 
bowel syndrome, and to determine the 
probable etiology of any current 
colon/bowel disorder, including rare 
diverticula and diverticulitis, and 
irritable bowel syndrome, and whether 
such may be related to service.  The 
examiner should review the evidence in 
the claims folder, including the May 2004 
endoscopy report from Dr. F.S., and 
acknowledge such review in the 
examination report.  

a.  The examiner should indicate any 
current colon or bowel disabilities, to 
include whether the veteran has 
diverticula, and/or irritable bowel 
syndrome, and determine the probable 
etiology of any current colon or bowel 
disability, including diverticulitis and 
irritable bowel syndrome.  

b.  The examiner should specifically 
opine as to whether it is at least as 
likely as not (i.e., to a probability of 
50 percent or greater) that the veteran's 
diverticulosis and/or irritable bowel 
syndrome, or any other colon or bowel 
disability had its onset in service

c.  Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and  against a conclusion is so 
evenly divided  that it is as medically 
sound to find in favor of causation as it 
is to find against it.

d.  The examiner should explain the 
rationale for any opinion given.

4.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  

6.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


